Luke, J.,
dissenting. I do not agree to the rulings announced in headnotes 2 and 3 of the majority opinion. I think, under all .the circumstances of this case as presented in the motion for a new trial, together with the newly discovered evidence, that a new trial should be granted. The motions to declare a mistrial because of the remarks of the solicitor-general in his concluding argument impress the writer with the conviction that the improper remarks of the solicitor-general strongly prejudiced the defendant’s case. To my mind this is true where the record shows that the solicitor-general himself was so impressed with the arguments objected to that he withdrew them. Argument of this character may so indelibly leave its imprint on the minds of the jury that the mere withdrawal of the statement will not erase it, and indeed the judge may not be able to so instruct the jury as to relieve the situation of prejudice.